Citation Nr: 1100468	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran contends that he developed PTSD due to his service in 
Vietnam.  In his November 2008 Appeal To Board Of Veterans' 
Appeals (VA Form 9), the Veteran requested a video conference 
hearing before a member of the Board.

In June 2009, the Veteran indicated that he wanted his appeal be 
decided on the evidence of record without a hearing.  However, in 
October 2009, in response to a July 31, 2009, letter from VA 
indicating that he could request a hearing, the Veteran stated 
that he wanted to be scheduled for a hearing over which a 
Veterans Law Judge would preside while at RO in San Juan, Puerto 
Rico.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any Board 
decision being vacated, this matter must be addressed prior to 
any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran to 
appear at the requested Travel Board 
hearing, as soon as it may be feasible.  
Notice should be sent to the Veteran, with 
a copy of the notice associated with the 
claims file.  If, for whatever reason, the 
Veteran decides that he no longer wishes 
this type of hearing (or any other type of 
hearing), then he should indicate this in 
writing, which should also be documented 
in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).
 
